DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.

Claim Interpretation
Interpretation of “relative value”
The specification does not provide an explicit definition of “relative value”. Therefore, it is proper to interpret the term "relative value" by giving it a plain meaning (see MPEP 2111.01). As a result, the broadest reasonable interpretation (BRI) of “relative value” includes “a value that is relative in a certain sense”, such as a “value in relation or in proportion to something else” (see the definition of “relative” in the attachment).
The description in [0055] of the specification discusses an example of “relative value” being “5 kHz larger than the unregulated subcarrier spacing” (See [0055] Furthermore, the regulation result sent by the first equipment may be represented in form of an absolute value, or in form of a relative value. For example, it is assumed that the subcarrier spacing before regulation is 15 kHz. For weakening influence of the Doppler frequency shift on correct demodulation of a signal, it is necessary to increase the subcarrier spacing. In such case, the first equipment may directly notify the second equipment that the regulated subcarrier spacing is 20 kHz, or notify the second equipment that the regulated subcarrier spacing is 5 kHz larger than the unregulated subcarrier spacing. There are no limits made in the present disclosure.).
Such an example, however, is an exemplification and is not an explicit definition because the specification is open to other examples as evidenced by the following statements in [0055]: “For example” and/or “There are no limits made in the present disclosure”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, it would be improper to limit the interpretation of "relative value" to a specific example of the specification.
Applicant may consider amending claims in such a way that the “relative value” is limited to the specific example of [0055], in order to restrict interpretation of “relative value”.

Interpretation of “physical layer control channel”
The specification does not provide an explicit definition of “physical layer control channel”. Therefore, it is proper to interpret the term "physical layer control channel" by giving it a plain meaning (see MPEP 2111.01). As a result, the BRI of “physical layer control channel” includes “control channel” somehow associated with “physical layer”, such as a “control channel” whose control information is transmitted via “physical layer”.
There is no specific examples of "physical layer control channel" in the specification. Furthermore, the specification is clear that its disclosure may be applied to various communication systems and is not limited to a specific communication system such as LTE ([0019] It is to be understood that the technical solutions of the embodiments of the present disclosure may be applied to various communication systems, for example, an LTE system, an LTE Frequency Division Duplex (FDD) system, LTE Time Division Duplex (TDD), a system adopting a hybrid duplex mode, a Universal Mobile Telecommunication System (UMTS), and a future 5th-Generation (5G) communication system.).
Therefore, it would be improper to limit the interpretation of "physical layer control channel" to a specific physical layer control channel of a certain communication system. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant may consider amending claims in such a way that the “physical layer control channel” is limited to a specific physical layer control channel of a certain communication system in [0019], in order to restrict interpretation of “physical layer control channel”.

Response to Amendment
Amendments filed on 8/26/2021 are entered for prosecution. Claims 1, 3-6, 8-11, 13-16, and 18-20 remain pending in the application. 

Response to Arguments
Applicant's arguments with respect to claims 1, 6, 11 and 16 in a reply filed 8/26/2021 (hereafter, Reply) have been fully considered but they are not persuasive. 

Regarding claims 1, 6, 11 and 16, Applicant argues that “Firstly, "No" in the first column in Figs. 20&22 is the serial number of the wireless format in Nakazawa, which is clearly disclosed in paragraph [0303] of Nakazawa ("in first radio format indicated by No. 1, ...... In the second radio format indicated by No. 2, ......"). Actually, the "No" in the first column in Figs. 20&22 is an index, which is used to identify a specific row in the tables of Figs. 20&22. The values of "No" should not be equated to the relative 
Examiner respectfully disagrees.
Whether or not the "No" in the first column in Figs. 20&22 is an index, which is used to identify a specific row in the tables, is not relevant to the patentability of the claims, because the claims do not have any claim limitation that requires or prohibits “relative value” to be an index, which is used to identify a specific row in certain tables.
Applicant’s argument that is not supported by claim language is not persuasive.

Regarding claims 1, 6, 11 and 16, Applicant further argues that those skilled in the art know that the "relative value" is a concept of a difference value, i.e., the difference value between one CPL and another CPL. (p.9, para.2 of the Reply).
Examiner respectfully disagrees.
There is no evidence available to Examiner that those skilled in the art know that the "relative value" is a concept of a difference value.
In fact, the description in [0055] of the specification discusses an example of “relative value” being “5 kHz larger than the unregulated subcarrier spacing” (See [0055] Furthermore, the regulation result sent by the first equipment may be represented in form of an absolute value, or in form of a relative value. For example, it is assumed that the subcarrier spacing before regulation is 15 kHz. For weakening influence of the Doppler frequency shift on correct demodulation of a signal, it is necessary to increase the subcarrier spacing. In such case, the first equipment may directly notify the second equipment that the regulated subcarrier spacing is 20 kHz, or notify the second equipment that the regulated subcarrier spacing is 5 kHz larger than the unregulated subcarrier spacing. There are no limits made in the present disclosure.).
example, however, is an exemplification and is not an explicit definition because the specification is open to other examples as evidenced by the following statements in [0055]: “For example” and/or “There are no limits made in the present disclosure”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, it would be improper to limit the interpretation of "relative value" to a specific example of the specification.
Applicant may consider amending claims in such a way that the “relative value” is limited to the specific example of [0055], in order to restrict interpretation of “relative value”.
Applicant’s argument that contradicts to the description in [0055] of the specification that allows interpretation of “relative value” as something other than “difference value” is not persuasive.

Regarding claims 1, 6, 11 and 16, Applicant argues that “Thirdly, in Fig. 20 or Fig. 22, the row, identified by each No, in the table includes the complete parameter configuration corresponding to a certain cell for a radio format. Specifically, the parameter configuration in each row includes a fixed SL, CPL and TL, but the parameter configuration does not include the independent regulation of a CPL parameter. In contrast, in claim 1 of the present application, the CP length can be regulated independently via the relative value.” (p.9, para.3 of the Reply)
Examiner respectfully disagrees.
Whether or not “the CP length is regulated independently via the relative value” is irrelevant to the patentability of the claims, because the claims do not have any claim limitation that requires the CP length to be regulated independently via the relative value.
Applicant’s argument that is not supported by claim language is not persuasive.

Regarding claims 1, 6, 11 and 16, Applicant further argues that “Fourthly, the present application lies in that the first device sends the relative value of CPL to the second device so as to regulate the CP length conveniently and quickly. However, in Nakazawa, it is the correspondence between the parameter configuration and the cell that is disclosed. Actually, the CPL parameter corresponding to a certain cell in Nakazawa is fixed. For example, in Fig. 20, the configuration of No 2 is used for cell 1, the configuration of No 1 is used for cell 2. That is, for each cell, the corresponding configured CPL parameter is used.” (p.9, para.4 of the Reply)
Examiner respectfully disagrees.
Whether or not “the CPL parameter corresponding to a certain cell in Nakazawa is fixed” is irrelevant to the patentability of the claims, because the claims do not have any claim limitation that requires the CPL parameter to be fixed or not.
Applicant’s argument that is not supported by claim language is not persuasive.

Regarding claims 1, 6, 11 and 16, Applicant argues that “in Fig. 20, CPL corresponding to No.1 is 5.15us, CPL corresponding to No.2 is 1.00us. It is apparent that for CPL, the value of No is lager, but the value of CPL is smaller.” (p.9, para.5 of the Reply)
Applicant only support Office’s position.
Because the relatively larger values of No in the first column represent the relatively smaller values of CPL in the third column in Fig.20, as acknowledged by Applicant, the values of No in the first column, are clearly in relation to the values of CPL in the third column, which is include in BRI of “relative value” (see the claim interpretation above).

Regarding claims 1, 6, 11 and 16, Applicant argues “Regarding DCCH, those skilled in the art know that the DCCH is a logical channel rather than a physical layer channel. The logical channel is used 
Examiner respectfully disagrees.
First, it appears that examiner’s argument is based on a specific communication system.  It should be noted that there are no claim languages in the claims that limit the interpretation of terminologies to the specific communication system. 
Second, the specification is clear that its disclosure may be applied to various communication systems and is not limited to a specific communication system such as LTE ([0019] It is to be understood that the technical solutions of the embodiments of the present disclosure may be applied to various communication systems, for example, an LTE system, an LTE Frequency Division Duplex (FDD) system, LTE Time Division Duplex (TDD), a system adopting a hybrid duplex mode, a Universal Mobile Telecommunication System (UMTS), and a future 5th-Generation (5G) communication system.). (see the claim interpretation above.)
Therefore, it would be improper to limit the interpretation of "physical layer control channel" to a specific physical layer control channel of a certain communication system. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant may consider amending claims in such a way that the “physical layer control channel” is limited to a specific physical layer control channel of a certain communication system in [0019], in order to restrict interpretation of “physical layer control channel”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 11, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20180139729 A1, hereafter Zhou) in view of Nakazawa et al. (US 20170238301 A1, hereafter Nakazawa), and in further view of Lee et al. (US 20150249952 A1, hereafter Lee).

Regarding claim 1, Zhou discloses a method (Figs.1&3) for regulating a communication parameter ([0079] CP length), comprising:
	 establishing ([0005] Uplink data packets such as a heartbeat packet and a data packet in the MTC are discontinuous and have a relatively small throughput. Particularly, a heartbeat package of an Internet application on a mobile phone has a relatively long period. For example, a heartbeat period of an old version of QQ is 30s, a heartbeat period of a new version of QQ is 180s, a heartbeat period of WeChat is 300s, and a heartbeat period of a Google native application is about 1680s. As a result, a terminal device (such as a mobile phone or a terminal device in the MTC) that sends such type of data packets enters a radio resource control (RRC) idle state or a state of out of uplink synchronization with a base station. [0007] As shown in FIG. 1A, for the terminal device that is in the RRC idle state, for example, a user equipment, (UE), random access needs to be first completed by performing step 101 and step 102, then an RRC connection needs to be established by performing step 103 to step 105, and then a base station, for example, an evolved NodeB, (eNB), provides non-access stratum (NAS) information and RRC reconfiguration information to the UE respectively by performing step 106 and step 107. Finally, the UE sends an uplink data packet by performing step 108. [0079] Step S302: After being connected to a network, a terminal device sends capability information to a base station, where the capability information is used to indicate that the terminal device supports generating of an uplink data frame according to a determined CP length, that is, the terminal device supports sending of an uplink data packet in a data frame format in the following step S308. [0009] It can be learned that in the current LTE network, for the terminal device that is in the RRC idle state or in the state of out of uplink synchronization, signaling exchange needs to be performed between the terminal device and the base station eNB for multiple times before the terminal device sends uplink data. For example, random access or establishment of an RRC connection needs to be completed by means of signaling exchange. [0080] For example, the terminal device may send the capability information to the base station in the following manner: ... For example, the terminal device sends an RRC command to the base station, where the RRC command carries the capability information. Optionally, the RRC command includes an RRC reconfiguration command.; Hence an RRC connection is established by a base station with a terminal device, before a terminal device sends capability information the base station. Furthermore, the terminal device is in a state of uplink synchronization and in RRC connected state when sending the capability information carried by the RRC command. See also Fig.1B and related descriptions), by network equipment (Figs1&.3, [0007] [0079] base station), a communication ([0007] [0079] connection) with terminal equipment (Figs.1&3, [0007] [0079] terminal device) according to ([0014] the CP length of the first uplink data frame is greater than a first CP length, and the first CP length is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state; See also [0086]) a preset configuration of a Cyclic Prefix (CP) length ([0014] a first CP length, which is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state);
	 regulating (Fig.3, [0083] Step S304a: The base station determines (hence regulates), for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length.), by the network equipment (Fig.3, [0083] The base station), the configuration of the CP length (Fig.3, [0083] the CP length) according to a network state ([0086] Optionally, the CP length may be determined for the terminal device according to the RTD and the maximum delay spread. For example, in the present disclosure, it may be determined that the CP length is greater than or equal to a sum of the RTD and the maximum delay spread.; Note that  round-trip delay (RTD) and the maximum delay spread are a channel environment comprised in a network state) and/or service state in a communication process; and
	 sending (Fig.3, [0083] Step S304a: The base station determines, for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length.), by the network equipment (Fig.3, [0083] The base station), CP length regulation indication information (Fig.3, [0083] CP length information) to the terminal equipment (Fig.3, [0083] the terminal device), the CP length regulation indication information (Fig.3, [0083] CP length information) indicating (Fig.3, [0083] CP length information used to indicate the CP length) a result (Fig.3, [0083] the CP length indicated by CP length information) of regulation ([0014] the CP length of the first uplink data frame is greater than a first CP length, and the first CP length is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state; Hence the first CP length is regulated and changed to the CP length of the first uplink data frame is greater than a first CP length. See also [0086]) performed by the network (Fig.3, [0083] The base station) on the configuration of the CP length ([0014] a first CP length, which is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state), and the result of regulation (Fig.3, [0083] the CP length indicated by CP length information) being an indicated CP length (Fig.3, [0083] the CP length indicated by CP length information); 
wherein sending (Fig.3, [0083] Step S304a: The base station determines, for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length.), by the network equipment (Fig.3, [0083] The base station), the CP length regulation indication information (Fig.3, [0083] CP length information) to the terminal equipment (Fig.3, [0083] the terminal device) comprises:
	 sending (Fig.3, [0083] Step S304a: The base station determines, for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length. [0085] For example, the base station may send the CP length information or the RTD configuration information to the terminal device by using an RRC command (for example, an RRC reconfiguration command)) the CP length regulation indication information (Fig.3, [0083] [0085] CP length information) to the terminal equipment (Fig.3, [0083] [0085] the terminal device) through a RRC reconfiguration message ([0085] an RRC command (for example, an RRC reconfiguration command)).
Zhou does not disclose the indicated CP length is represented in form of a relative value; and the RRC reconfiguration message is sent through a physical layer control channel.
However, Nakazawa discloses the indicated CP length (Figs.20&22, the values of CPL in the third column) is represented (Figs.20&22, [0303] For example, as shown in FIG. 20, when two radio formats coexist, in the first radio format indicated by No. 1, an OFDM symbol length SL is set to 4.18 microseconds (μs), a CP length (CPL) is set to 5.15 μS, and a total data symbol length (TL) is set to 9.33 μs. In the second radio format indicated by No. 2, an OFDM symbol length SL is set to 8.33 μs, a CP length (CPL) is set to 1.00 μs, and a total data symbol length (TL) is set to 9.33 μs.) in form of a relative value (Figs.20&22, the values of No in the first column, which are in relation or in proportion to the values of CPL in the third column; Note that the relatively larger values of No represent the relatively smaller values of CPL in Fig.20, and the relatively larger values of No represent the relatively larger values of CPL in Fig.22).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the indicated CP length or Zhou to be represented by  a relative value as taught by Nakazawa, in order to save required bits to accurately represent the indicated CP length (Nakazawa, Figs.20&22, [0303]) by using a relative value (such as “1” in No of Fig.20) instead of an absolute value (such as “5.15 us” in CPL of Fig.20).
	Zhou and Nakazawa do not explicitly disclose the RRC reconfiguration message is sent through a physical layer control channel.
However, Lee discloses a RRC reconfiguration message (Fig.13, [0133] RRC connection reconfiguration message) is sent (Fig.13, [0133] At step S100, the UE receives a system information modification from the eNB on a UE-dedicated channel via an RRC connection reconfiguration message. The system information modification may include a value tag indicating modification of system information. The system information modification, or the value tag, may be included in an SIB1, as described in Table 1, in the RRC connection reconfiguration message. The UE-dedicated channel may be a DCCH.) through a physical layer control channel (Fig.13, [0133] DCCH; Note that dedicated control channel (DCCH) is a well-known control channel transmitted via a physical layer).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the RRC reconfiguration message of Zhou and Nakazawa to be sent (Zhou, [0085], Lee, [0132] [0133]).

Regarding claims 3, 8, 13 and 18, Zhou further discloses the network state ([0086] the RTD, the maximum delay spread) comprises a channel environment ([0086] the RTD, the maximum delay spread) between the network equipment and the terminal equipment ([0086] Optionally, the CP length may be determined for the terminal device according to the RTD and the maximum delay spread. For example, in the present disclosure, it may be determined that the CP length is greater than or equal to a sum of the RTD and the maximum delay spread.; Note that  round-trip delay (RTD) and the maximum delay spread are a channel environment between the base station and the terminal device).

Regarding claim 6, Zhou discloses a method (Figs.1&3) for regulating a communication parameter ([0079] CP length), comprising:
	 establishing ([0005] Uplink data packets such as a heartbeat packet and a data packet in the MTC are discontinuous and have a relatively small throughput. Particularly, a heartbeat package of an Internet application on a mobile phone has a relatively long period. For example, a heartbeat period of an old version of QQ is 30s, a heartbeat period of a new version of QQ is 180s, a heartbeat period of WeChat is 300s, and a heartbeat period of a Google native application is about 1680s. As a result, a terminal device (such as a mobile phone or a terminal device in the MTC) that sends such type of data packets enters a radio resource control (RRC) idle state or a state of out of uplink synchronization with a base station. [0007] As shown in FIG. 1A, for the terminal device that is in the RRC idle state, for example, a user equipment, (UE), random access needs to be first completed by performing step 101 and step 102, then an RRC connection needs to be established by performing step 103 to step 105, and then a base station, for example, an evolved NodeB, (eNB), provides non-access stratum (NAS) information and RRC reconfiguration information to the UE respectively by performing step 106 and step 107. Finally, the UE sends an uplink data packet by performing step 108. [0079] Step S302: After being connected to a network, a terminal device sends capability information to a base station, where the capability information is used to indicate that the terminal device supports generating of an uplink data frame according to a determined CP length, that is, the terminal device supports sending of an uplink data packet in a data frame format in the following step S308. [0009] It can be learned that in the current LTE network, for the terminal device that is in the RRC idle state or in the state of out of uplink synchronization, signaling exchange needs to be performed between the terminal device and the base station eNB for multiple times before the terminal device sends uplink data. For example, random access or establishment of an RRC connection needs to be completed by means of signaling exchange. [0080] For example, the terminal device may send the capability information to the base station in the following manner: ... For example, the terminal device sends an RRC command to the base station, where the RRC command carries the capability information. Optionally, the RRC command includes an RRC reconfiguration command.; Hence an RRC connection is established by a base station with a terminal device, before a terminal device sends capability information the base station. Furthermore, the terminal device is in a state of uplink synchronization and in RRC connected state when sending the capability information carried by the RRC command. See also Fig.1B and related descriptions), by terminal equipment (Figs.1&3, [0007] [0079] terminal device), a communication ([0007] [0079] connection) with network equipment (Figs1&.3, [0007] [0079] base station) according to a preset configuration of a Cyclic Prefix (CP) length ([0014] a first CP length, which is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state); and
	 receiving  (Fig.3, [0083] Step S304a: The base station determines, for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length.), by the terminal equipment (Fig.3, [0083] the terminal device), CP length regulation indication information (Fig.3, [0083] CP length information) sent by the network equipment (Fig.3, [0083] The base station), the CP length regulation indication information(Fig.3, [0083] CP length information) indicating (Fig.3, [0083] CP length information used to indicate the CP length) a result of regulation  ([0014] the CP length of the first uplink data frame is greater than a first CP length, and the first CP length is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state; Hence the first CP length is regulated and changed to the CP length of the first uplink data frame is greater than a first CP length. See also [0086]) performed (Fig.3, [0083] Step S304a: The base station determines (hence regulates), for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length.) by the network equipment (Fig.3, [0083] The base station) on the configuration of the CP length ([0014] a first CP length, which is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state) according to a network state ([0086] Optionally, the CP length may be determined for the terminal device according to the RTD and the maximum delay spread. For example, in the present disclosure, it may be determined that the CP length is greater than or equal to a sum of the RTD and the maximum delay spread.; Note that  round-trip delay (RTD) and the maximum delay spread are a channel environment comprised in a network state) and/or service state in a communication process, and the result of regulation (Fig.3, [0083] the CP length indicated by CP length information) being an indicated CP length (Fig.3, [0083] the CP length indicated by CP length information);
wherein receiving (Fig.3, [0083] Step S304a: The base station determines, for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length.), by the terminal equipment (Fig.3, [0083] the terminal device), the CP length regulation indication information (Fig.3, [0083] CP length information) sent by the network equipment  (Fig.3, [0083] base station) comprises:
	 receiving (Fig.3, [0083] Step S304a: The base station determines, for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length. [0085] For example, the base station may send the CP length information or the RTD configuration information to the terminal device by using an RRC command (for example, an RRC reconfiguration command)) the CP length regulation indication information (Fig.3, [0083] [0085] CP length information) sent by the network equipment (Fig.3, [0083] base station) through a RRC reconfiguration message ([0085] an RRC command (for example, an RRC reconfiguration command)).
Zhou does not disclose the indicated CP length is represented in form of a relative value; and the RRC reconfiguration message is received through a physical layer control channel.
However, Nakazawa discloses the indicated CP length (Figs.20&22, the values of CPL in the third column) is represented (Figs.20&22, [0303] For example, as shown in FIG. 20, when two radio formats coexist, in the first radio format indicated by No. 1, an OFDM symbol length SL is set to 4.18 microseconds (μs), a CP length (CPL) is set to 5.15 μS, and a total data symbol length (TL) is set to 9.33 μs. In the second radio format indicated by No. 2, an OFDM symbol length SL is set to 8.33 μs, a CP length (CPL) is set to 1.00 μs, and a total data symbol length (TL) is set to 9.33 μs.) in form of a relative value (Figs.20&22, the values of No in the first column, which are in relation or in proportion to the values of CPL in the third column; Note that the relatively larger values of No represent the relatively smaller values of CPL in Fig.20, and the relatively larger values of No represent the relatively larger values of CPL in Fig.22).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the indicated CP length or Zhou to be represented by  a relative (Nakazawa, Figs.20&22, [0303]) by using a relative value (such as “1” in No of Fig.20) instead of an absolute value (such as “5.15 us” in CPL of Fig.20).
Zhou and Nakazawa do not explicitly disclose the RRC reconfiguration message is received through a physical layer control channel.
However, Lee discloses a RRC reconfiguration message (Fig.13, [0133] RRC connection reconfiguration message) is received (Fig.13, [0133] At step S100, the UE receives a system information modification from the eNB on a UE-dedicated channel via an RRC connection reconfiguration message. The system information modification may include a value tag indicating modification of system information. The system information modification, or the value tag, may be included in an SIB1, as described in Table 1, in the RRC connection reconfiguration message. The UE-dedicated channel may be a DCCH.) through a physical control channel (Fig.13, [0133] DCCH; Note that dedicated control channel (DCCH) is a well-known control channel transmitted via a physical layer).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the RRC reconfiguration message of Zhou and Nakazawa to be received through a physical control channel as taught by Lee, in order to deliver information dedicated to a user terminal (Zhou, [0085], Lee, [0132] [0133]).

	Regarding claim 11, Zhou further discloses an equipment (Fig.10, base station 240) for regulating a communication parameter ([0079] CP length), comprising:
	 a processor (Fig.10, 244); and
	 a memory configured to store instructions executable for the processor, wherein the processor is configured to ([0213]   When the functions are implemented in the form of a software functional unit and sold or used as an independent product, the functions may be stored in a computer-readable storage medium. Based on such an understanding, the technical solutions of the present disclosure essentially, or the part contributing to the prior art, or some of the technical solutions may be implemented in a form of a software product. The software product is stored in a storage medium, and includes several instructions for instructing a computer device (which may be a personal computer, a server, a network device, or the like) to perform all or some of the steps of the methods described in the embodiments of the present disclosure. The foregoing storage medium includes any medium that can store program code, such as a USB flash drive, a removable hard disk, a read-only memory (ROM), a random access memory (RAM), a magnetic disk, or an optical disc.):
	 establish ([0005] Uplink data packets such as a heartbeat packet and a data packet in the MTC are discontinuous and have a relatively small throughput. Particularly, a heartbeat package of an Internet application on a mobile phone has a relatively long period. For example, a heartbeat period of an old version of QQ is 30s, a heartbeat period of a new version of QQ is 180s, a heartbeat period of WeChat is 300s, and a heartbeat period of a Google native application is about 1680s. As a result, a terminal device (such as a mobile phone or a terminal device in the MTC) that sends such type of data packets enters a radio resource control (RRC) idle state or a state of out of uplink synchronization with a base station. [0007] As shown in FIG. 1A, for the terminal device that is in the RRC idle state, for example, a user equipment, (UE), random access needs to be first completed by performing step 101 and step 102, then an RRC connection needs to be established by performing step 103 to step 105, and then a base station, for example, an evolved NodeB, (eNB), provides non-access stratum (NAS) information and RRC reconfiguration information to the UE respectively by performing step 106 and step 107. Finally, the UE sends an uplink data packet by performing step 108. [0079] Step S302: After being connected to a network, a terminal device sends capability information to a base station, where the capability information is used to indicate that the terminal device supports generating of an uplink data frame according to a determined CP length, that is, the terminal device supports sending of an uplink data packet in a data frame format in the following step S308. [0009] It can be learned that in the current LTE network, for the terminal device that is in the RRC idle state or in the state of out of uplink synchronization, signaling exchange needs to be performed between the terminal device and the base station eNB for multiple times before the terminal device sends uplink data. For example, random access or establishment of an RRC connection needs to be completed by means of signaling exchange. [0080] For example, the terminal device may send the capability information to the base station in the following manner: ... For example, the terminal device sends an RRC command to the base station, where the RRC command carries the capability information. Optionally, the RRC command includes an RRC reconfiguration command.; Hence an RRC connection is established by a base station with a terminal device, before a terminal device sends capability information the base station. Furthermore, the terminal device is in a state of uplink synchronization and in RRC connected state when sending the capability information carried by the RRC command. See also Fig.1B and related descriptions) a communication ([0007] [0079] connection) with terminal equipment (Figs.1&3, [0007] [0079] terminal device) according to ([0014] the CP length of the first uplink data frame is greater than a first CP length, and the first CP length is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state; See also [0086]) a preset configuration of a Cyclic Prefix (CP) length ([0014] a first CP length, which is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state);
	 regulate (Fig.3, [0083] Step S304a: The base station determines (hence regulates), for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length.) the configuration of the CP length (Fig.3, [0083] the CP length) according to a network state ([0086] Optionally, the CP length may be determined for the terminal device according to the RTD and the maximum delay spread. For example, in the present disclosure, it may be determined that the CP length is greater than or equal to a sum of the RTD and the maximum delay spread.; Note that  round-trip delay (RTD) and the maximum delay spread are a channel environment comprised in a network state) and/or service state in a communication process; and
	 send (Fig.3, [0083] Step S304a: The base station determines, for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length.) CP length regulation indication information (Fig.3, [0083] CP length information) to the terminal equipment (Fig.3, [0083] the terminal device), the CP length regulation indication information (Fig.3, [0083] CP length information) indicating (Fig.3, [0083] CP length information used to indicate the CP length) a result of regulation  ([0014] the CP length of the first uplink data frame is greater than a first CP length, and the first CP length is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state; Hence the first CP length is regulated and changed to the CP length of the first uplink data frame is greater than a first CP length. See also [0086]) performed by the network equipment (Fig.3, [0083] The base station) on the configuration of the CP length ([0014] a first CP length, which is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state), and the result of regulation (Fig.3, [0083] the CP length indicated by CP length information) being an indicated CP length (Fig.3, [0083] the CP length indicated by CP length information);
wherein the processor is specifically configured to:
send (Fig.3, [0083] Step S304a: The base station determines, for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length. [0085] For example, the base station may send the CP length information or the RTD configuration information to the terminal device by using an RRC command (for example, an RRC reconfiguration command)) the CP length regulation indication information (Fig.3, [0083] [0085] CP length information) to the terminal equipment (Fig.3, [0083] [0085] the terminal device) through a RRC reconfiguration message ([0085] an RRC command (for example, an RRC reconfiguration command)).
Zhou does not disclose the indicated CP length is represented in form of a relative value; and the RRC reconfiguration message is sent through a physical layer control channel.
However, Nakazawa discloses the indicated CP length (Figs.20&22, the values of CPL in the third column) is represented (Figs.20&22, [0303] For example, as shown in FIG. 20, when two radio formats coexist, in the first radio format indicated by No. 1, an OFDM symbol length SL is set to 4.18 microseconds (μs), a CP length (CPL) is set to 5.15 μS, and a total data symbol length (TL) is set to 9.33 μs. In the second radio format indicated by No. 2, an OFDM symbol length SL is set to 8.33 μs, a CP length (CPL) is set to 1.00 μs, and a total data symbol length (TL) is set to 9.33 μs.) in form of a relative value (Figs.20&22, the values of No in the first column, which are in relation or in proportion to the values of CPL in the third column; Note that the relatively larger values of No represent the relatively smaller values of CPL in Fig.20, and the relatively larger values of No represent the relatively larger values of CPL in Fig.22).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the indicated CP length or Zhou to be represented by  a relative value as taught by Nakazawa, in order to save required bits to accurately represent the indicated CP length (Nakazawa, Figs.20&22, [0303]) by using a relative value (such as “1” in No of Fig.20) instead of an absolute value (such as “5.15 us” in CPL of Fig.20).
	Zhou and Nakazawa do not explicitly disclose the RRC reconfiguration message is sent through a physical layer control channel.
However, Lee discloses a RRC reconfiguration message (Fig.13, [0133] RRC connection reconfiguration message) is sent (Fig.13, [0133] At step S100, the UE receives a system information modification from the eNB on a UE-dedicated channel via an RRC connection reconfiguration message. The system information modification may include a value tag indicating modification of system information. The system information modification, or the value tag, may be included in an SIB1, as described in Table 1, in the RRC connection reconfiguration message. The UE-dedicated channel may be a DCCH.) through a physical layer control channel (Fig.13, [0133] DCCH; Note that dedicated control channel (DCCH) is a well-known control channel transmitted via a physical layer).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the RRC reconfiguration message of Zhou and Nakazawa to be sent through a physical layer control channel as taught by Lee, in order to deliver information dedicated to a user terminal (Zhou, [0085], Lee, [0132] [0133]).

Regarding claim 16, Zhou discloses an equipment (Fig.9, terminal device 220) for regulating a communication parameter ([0079] CP length), comprising:
	 a processor (Fig.9, 224); and
	 a memory configured to store instructions executable for the processor, wherein the processor is configured to ([0213]   When the functions are implemented in the form of a software functional unit and sold or used as an independent product, the functions may be stored in a computer-readable storage medium. Based on such an understanding, the technical solutions of the present disclosure essentially, or the part contributing to the prior art, or some of the technical solutions may be implemented in a form of a software product. The software product is stored in a storage medium, and includes several instructions for instructing a computer device (which may be a personal computer, a server, a network device, or the like) to perform all or some of the steps of the methods described in the embodiments of the present disclosure. The foregoing storage medium includes any medium that can store program code, such as a USB flash drive, a removable hard disk, a read-only memory (ROM), a random access memory (RAM), a magnetic disk, or an optical disc.):
	 establish ([0005] Uplink data packets such as a heartbeat packet and a data packet in the MTC are discontinuous and have a relatively small throughput. Particularly, a heartbeat package of an Internet application on a mobile phone has a relatively long period. For example, a heartbeat period of an old version of QQ is 30s, a heartbeat period of a new version of QQ is 180s, a heartbeat period of WeChat is 300s, and a heartbeat period of a Google native application is about 1680s. As a result, a terminal device (such as a mobile phone or a terminal device in the MTC) that sends such type of data packets enters a radio resource control (RRC) idle state or a state of out of uplink synchronization with a base station. [0007] As shown in FIG. 1A, for the terminal device that is in the RRC idle state, for example, a user equipment, (UE), random access needs to be first completed by performing step 101 and step 102, then an RRC connection needs to be established by performing step 103 to step 105, and then a base station, for example, an evolved NodeB, (eNB), provides non-access stratum (NAS) information and RRC reconfiguration information to the UE respectively by performing step 106 and step 107. Finally, the UE sends an uplink data packet by performing step 108. [0079] Step S302: After being connected to a network, a terminal device sends capability information to a base station, where the capability information is used to indicate that the terminal device supports generating of an uplink data frame according to a determined CP length, that is, the terminal device supports sending of an uplink data packet in a data frame format in the following step S308. [0009] It can be learned that in the current LTE network, for the terminal device that is in the RRC idle state or in the state of out of uplink synchronization, signaling exchange needs to be performed between the terminal device and the base station eNB for multiple times before the terminal device sends uplink data. For example, random access or establishment of an RRC connection needs to be completed by means of signaling exchange. [0080] For example, the terminal device may send the capability information to the base station in the following manner: ... For example, the terminal device sends an RRC command to the base station, where the RRC command carries the capability information. Optionally, the RRC command includes an RRC reconfiguration command.; Hence an RRC connection is established by a base station with a terminal device, before a terminal device sends capability information the base station. Furthermore, the terminal device is in a state of uplink synchronization and in RRC connected state when sending the capability information carried by the RRC command. See also Fig.1B and related descriptions) a communication ([0007] [0079] connection) with network equipment (Figs1&.3, [0007] [0079] base station) according to a preset configuration of a Cyclic Prefix (CP) length ([0014] a first CP length, which is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state); and
	 receive (Fig.3, [0083] Step S304a: The base station determines, for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length.) CP length regulation indication information (Fig.3, [0083] CP length information) sent by the network equipment (Fig.3, [0083] The base station), the CP length regulation indication information(Fig.3, [0083] CP length information) indicating (Fig.3, [0083] CP length information used to indicate the CP length) a result of regulation  ([0014] the CP length of the first uplink data frame is greater than a first CP length, and the first CP length is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state; Hence the first CP length is regulated and changed to the CP length of the first uplink data frame is greater than a first CP length. See also [0086]) performed (Fig.3, [0083] Step S304a: The base station determines (hence regulates), for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length.) by the processing module (Fig.3, [0083] The base station) on the configuration of the CP length ([0014] a first CP length, which is a CP length of an uplink data frame sent by a terminal device that is in a state of uplink synchronization and in an RRC connected state) according to a network state ([0086] Optionally, the CP length may be determined for the terminal device according to the RTD and the maximum delay spread. For example, in the present disclosure, it may be determined that the CP length is greater than or equal to a sum of the RTD and the maximum delay spread.; Note that  round-trip delay (RTD) and the maximum delay spread are a channel environment comprised in a network state) and/or service state in a communication process, and the result of regulation (Fig.3, [0083] the CP length indicated by CP length information) being an indicated CP length (Fig.3, [0083] the CP length indicated by CP length information);
wherein the processor is specifically configured to:
receive (Fig.3, [0083] Step S304a: The base station determines, for the terminal device, the CP length used for uplink transmission, and provides, to the terminal device, CP length information used to indicate the CP length. [0085] For example, the base station may send the CP length information or the RTD configuration information to the terminal device by using an RRC command (for example, an RRC reconfiguration command)) the CP length regulation indication information (Fig.3, [0083] [0085] CP length information) sent by the network equipment (Fig.3, [0083] base station) through a RRC reconfiguration message ([0085] an RRC command (for example, an RRC reconfiguration command)).
Zhou does not disclose the indicated CP length is represented in form of a relative value; and the RRC reconfiguration message is received through a physical layer control channel.
However, Nakazawa discloses the indicated CP length (Figs.20&22, the values of CPL in the third column) is represented (Figs.20&22, [0303] For example, as shown in FIG. 20, when two radio formats coexist, in the first radio format indicated by No. 1, an OFDM symbol length SL is set to 4.18 microseconds (μs), a CP length (CPL) is set to 5.15 μS, and a total data symbol length (TL) is set to 9.33 μs. In the second radio format indicated by No. 2, an OFDM symbol length SL is set to 8.33 μs, a CP length (CPL) is set to 1.00 μs, and a total data symbol length (TL) is set to 9.33 μs.) in form of a relative (Figs.20&22, the values of No in the first column, which are in relation or in proportion to the values of CPL in the third column; Note that the relatively larger values of No represent the relatively smaller values of CPL in Fig.20, and the relatively larger values of No represent the relatively larger values of CPL in Fig.22).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the indicated CP length or Zhou to be represented by  a relative value as taught by Nakazawa, in order to save required bits to accurately represent the indicated CP length (Nakazawa, Figs.20&22, [0303]) by using a relative value (such as “1” in No of Fig.20) instead of an absolute value (such as “5.15 us” in CPL of Fig.20).
Zhou and Nakazawa do not explicitly disclose the RRC reconfiguration message is received through a physical layer control channel.
However, Lee discloses a RRC reconfiguration message (Fig.13, [0133] RRC connection reconfiguration message) is received (Fig.13, [0133] At step S100, the UE receives a system information modification from the eNB on a UE-dedicated channel via an RRC connection reconfiguration message. The system information modification may include a value tag indicating modification of system information. The system information modification, or the value tag, may be included in an SIB1, as described in Table 1, in the RRC connection reconfiguration message. The UE-dedicated channel may be a DCCH.) through a physical control channel (Fig.13, [0133] DCCH; Note that dedicated control channel (DCCH) is a well-known control channel transmitted via a physical layer).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the RRC reconfiguration message of Zhou and Nakazawa to be received through a physical control channel as taught by Lee, in order to deliver information dedicated to a user terminal (Zhou, [0085], Lee, [0132] [0133]).

Claims 4-5, 9-10, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Nakawa and Lee, and in further view of Kim et al. (US 20160192420 A1, hereafter Kim).

Regarding claims 4, 9, 14 and 19, Zhou, Nakazawa and Lee do not disclose the preset configuration of the CP length is a configuration predetermined by the network equipment and the terminal equipment in a random access process.
However, Kim discloses a configuration of the CP length ([0201] CP length) is a configuration predetermined ([0155] In this case, the eNB may transmit msg2; [0201] Accordingly, in order to receive msg3, a special action is to be taken in advance. In particular, information for decoding and demodulating msg3 is necessary. For this reason, it is preferable for the Rx UEs to receive msg2, which serves to approve scheduling of msg3. That is, it is preferable to deliver, to the Rx UEs, information capable of executing decoding and demodulation of msg3 (resource allocation, MCS, HARQ, transmission time, timing lapse, CP length, emergency indicator, hopping indicator, priority indicator, number of msg3 transmissions, retransmission timing, a HARQ response method, etc.) through msg2; Note that CP length delivered through msg2 is predetermined before msg3 or any other communication thereafter) by a network equipment ([0155] the eNB) and a terminal equipment ([0201] UEs) in a random access process ([0157] Msg 1 [0158] According to embodiments of the present invention, it is proposed that a Tx UE randomly select a signature from among predetermined signatures received through system information as in the case of the random access preamble of LTE and transmit msg1 through a resource randomly selected from among predetermined time-frequency resources. [0161] Msg 2—(Function of msg2 as a scheduling command) [0187] If a random access response (RAR)-based RACH scheduling command of the legacy RACH procedure is used, the following fields may be formed to serve other purposes.).
(Kim, [0201]). 

Regarding claims 5 and 15, Zhou further discloses: sending (the processor is specifically configured to: send) ([0007] As shown in FIG. 1A, for the terminal device that is in the RRC idle state, for example, a user equipment, (UE), random access needs to be first completed by performing step 101 and step 102, then an RRC connection needs to be established by performing step 103 to step 105, and then a base station, for example, an evolved NodeB, (eNB), provides non-access stratum (NAS) information and RRC reconfiguration information to the UE respectively by performing step 106 and step 107. Finally, the UE sends an uplink data packet by performing step 108. [0008] In FIG. 1B, for a UE that is in a state of out of uplink synchronization, a random access process also needs to be first completed by performing step 111 and step 112. A random access response (RAR) in step 112 carries a synchronization instruction, for example, a timing advance (TA) instruction. Then, in step 113, the UE sends a scheduling request (SR) or a buffer status report (BSR) to the eNB. After receiving a scheduling grant (SG) sent by the eNB in step 114, the UE finally sends the uplink data packet in step 115.), by the network equipment ([0007] [0008] base station, eNB), a random access response message ([0007] [0008] random access response (RAR)) to the terminal equipment ([0007] [0008] terminal device). 
Zhou, Nakazawa and Lee do not disclose the preset configuration of the CP length is contained in the random access response message.
However, Kim discloses a preset configuration of the CP length ([0201] CP length) is contained ([0155] In this case, the eNB may transmit msg2; [0201] Accordingly, in order to receive msg3, a special action is to be taken in advance. In particular, information for decoding and demodulating msg3 is necessary. For this reason, it is preferable for the Rx UEs to receive msg2, which serves to approve scheduling of msg3. That is, it is preferable to deliver, to the Rx UEs, information capable of executing decoding and demodulation of msg3 (resource allocation, MCS, HARQ, transmission time, timing lapse, CP length, emergency indicator, hopping indicator, priority indicator, number of msg3 transmissions, retransmission timing, a HARQ response method, etc.) through msg2; Note that CP length delivered through msg2 is predetermined before msg3 or any other communication thereafter) in the random access response message ([0155] [0201] msg2; Note that msg2 is a random access response. See [0077] (2) receiving a random access response from the eNB in response to the transmitted random access preamble (hereafter, referred to as reception of “a second message (message 2)”).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the preset configuration of the CP length of Zhou, Nakazawa and Lee to be contained in the random access response as taught by Kim, in order to deliver information capable of executing decoding and demodulation of msg3 or any other communication thereafter (Kim, [0201]). 

Regarding claims 10 and 20, Zhou further discloses: receiving (the processor is specifically configured to: receive) ([0007] As shown in FIG. 1A, for the terminal device that is in the RRC idle state, for example, a user equipment, (UE), random access needs to be first completed by performing step 101 and step 102, then an RRC connection needs to be established by performing step 103 to step 105, and then a base station, for example, an evolved NodeB, (eNB), provides non-access stratum (NAS) information and RRC reconfiguration information to the UE respectively by performing step 106 and step 107. Finally, the UE sends an uplink data packet by performing step 108. [0008] In FIG. 1B, for a UE that is in a state of out of uplink synchronization, a random access process also needs to be first completed by performing step 111 and step 112. A random access response (RAR) in step 112 carries a synchronization instruction, for example, a timing advance (TA) instruction. Then, in step 113, the UE sends a scheduling request (SR) or a buffer status report (BSR) to the eNB. After receiving a scheduling grant (SG) sent by the eNB in step 114, the UE finally sends the uplink data packet in step 115.), by the terminal equipment ([0007] [0008] terminal device), a random access response message ([0007] [0008] random access response (RAR)) sent by the network equipment ([0007] [0008] base station, eNB).
Zhou, Nakazawa and Lee do not disclose the preset configuration of the CP length is contained in the random access response message.
However, Kim discloses a preset configuration of the CP length ([0201] CP length) is contained ([0155] In this case, the eNB may transmit msg2; [0201] Accordingly, in order to receive msg3, a special action is to be taken in advance. In particular, information for decoding and demodulating msg3 is necessary. For this reason, it is preferable for the Rx UEs to receive msg2, which serves to approve scheduling of msg3. That is, it is preferable to deliver, to the Rx UEs, information capable of executing decoding and demodulation of msg3 (resource allocation, MCS, HARQ, transmission time, timing lapse, CP length, emergency indicator, hopping indicator, priority indicator, number of msg3 transmissions, retransmission timing, a HARQ response method, etc.) through msg2; Note that CP length delivered through msg2 is predetermined before msg3 or any other communication thereafter) in the random access response message ([0155] [0201] msg2; Note that msg2 is a random access response. See [0077] (2) receiving a random access response from the eNB in response to the transmitted random access preamble (hereafter, referred to as reception of “a second message (message 2)”).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the preset configuration of the CP length of Zhou, Nakazawa and Lee (Kim, [0201]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
9/11/2021